Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Panagos on 14 October 2021.

The application has been amended as follows: 
Claim 1, lines 4-7:
a suspected condition of a person; or

a preference for medical records associated with at least one body part;

	Claim 19, lines 6-9:
a suspected condition of a person; or

a preference for medical records associated with at least one body part;

Claim 20, lines 7-10:
a suspected condition of a person; or



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Nash is considered the closest prior art, and it appears that Nash teaches the newly claimed user inputs.  However, the Examiner is persuaded that the combination of Nash and Spurlock would not have rendered obvious using the inputs to retrieve/obtain specific medical records of relatives, and applying the claimed machine learning algorithm to those specific medical records, thereby allowing a user of the augmented reality device such as a clinician to influence the results of the machine learning algorithm based on their expertise and/or experience (see Remarks, pg. 17).  Note that such a technique is allowable in the context of the current independent claims including each of the interconnected limitations, but is not necessarily allowable in a broader context.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611